

CLOSING ESCROW AGREEMENT

 
This Closing Escrow Agreement, dated as of, August 8, 2008 (this “Agreement”),
is entered into by and among China New Energy Group Company, a Delaware
corporation (the “Company”), China Hand Fund I, LLC, a Delaware limited
liability company (together with its successors and assigns, “CHF” or the
“Initial Purchaser”), each of the persons who hereafter become investors in the
Company pursuant to the Purchase Agreement (as defined below) (together with its
successors and assigns, each, an “Additional Purchaser” and collectively, the
“Additional Purchasers”), and Escrow, LLC, with an address at 360 Main Street,
P.O. Box 391, Washington, Virginia 22747 (the “Escrow Agent”). Capitalized terms
used, but not defined herein shall have the meanings set forth in the Purchase
Agreement.
 
WITNESSETH:

 
WHEREAS, the Initial Purchaser may purchase from the Company shares of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share (the
“Series A Preferred”), convertible into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and certain common stock
purchase warrants (the “Warrants”) pursuant to a Series A Convertible Preferred
Stock Purchase Agreement to be entered into on the closing date of such
agreement (the “First Closing Date”) by and among the Company and the Initial
Purchaser (the “Purchase Agreement”), and it is contemplated that each of the
Purchase Agreement and this Agreement may hereafter be amended to provide for
the purchase of additional shares of Series Preferred and Warrants
(collectively, the “Securities”) by Additional Purchasers at one or more
additional closings after the First Closing Date (the closing date of each
subsequent purchase is hereinafter referred to as a “Subsequent Closing Date”);


WHEREAS, the Company desires to deposit all monies received from Investors
pending the closings under the Purchase Agreement (the “Escrowed Funds”) with
the Escrow Agent, to be held in escrow until joint written instructions are
received by the Escrow Agent from the Company and the Initial Purchaser, from
time to time, at which time the Escrow Agent will disburse the Escrowed Funds in
accordance with the instructions; and


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.  Appointment of Escrow Agent. The Company hereby appoints the Escrow Agent as
escrow agent in accordance with the terms and conditions set forth herein and
the Escrow Agent hereby accepts such appointment.
 

--------------------------------------------------------------------------------


 
2.  Delivery of the Escrowed Funds. 


2.1  The Company will direct Investors to deliver the Escrowed Funds to the
Escrow Agent, addressed to the following account of the Escrow Agent:


Domestic Wires
Virginia Commerce Bank
Leesburg, VA
ABA# 056005253
Account Name: Escrow, LLC
Account #: 20159757
International Wires
Correspondent Bank: Wells Fargo Bank,
San Francisco, CA
SWIFT# WFBIUS6S
Credit Acct: 412-11-08146
Virginia Commerce Bank
FBO Account Name: Escrow, LLC
Account #: 20159757



2.2 (a) All Investors’ checks shall be made payable to “ESCROW, LLC and shall be
delivered to the Escrow Agent at the address set forth on Exhibit A hereto and
shall be accompanied by a written account of the subscription in the form
attached hereto as Exhibit B (the “Subscription Information”). The Escrow Agent
shall, upon receipt of Escrowed Funds deposit such funds in escrow.


2.3 Any checks which are received by Escrow Agent that are made payable to a
party other than the Escrow Agent shall be returned directly to the Company
together with any documents delivered therewith. Simultaneously with each
deposit, the Company shall provide the Escrow Agent with the Subscription
Information to include the name, address and taxpayer identification number of
each Investor. The Escrow Agent is not obligated, and may refuse, to accept
checks that are not accompanied by Subscription Information.


2.4 In the event a wire transfer is received by the Escrow Agent and the Escrow
Agent has not received Subscription Information, the Escrow Agent shall notify
the Company. If the Escrow Agent does not receive the Subscription Information
relating to an Investor prior to the close of business on the third business day
(days other than a Saturday or Sunday or other day on which the Escrow Agent is
not open for business in the State of Virginia) after notifying Company of
receipt of said wire, the Escrow Agent shall return the funds to the Investor.
 
2

--------------------------------------------------------------------------------


 
3.  Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will hold
and disburse the Escrowed Funds received by it pursuant to the terms of this
Escrow Agreement, as follows:


3.1 Upon receipt of joint instructions from the Company and the Initial
Purchaser in substantially the form of Exhibit C hereto, the Escrow Agent shall
release the Escrowed Funds as directed in such instructions. The Company and the
Initial Purchaser agree that if the Purchase Agreement is consummated, then on
the First Closing Date they will deliver joint written instructions to release
to the Company the aggregate amount of the subscriptions deposited by the
Initial Purchaser less (x) payments to be made for investor legal and due
diligence expenses, not exceeding $100,000, (y) placement agent fees equal to
10% of the aggregate amount of subscriptions and (z) $250,000 to be retained by
the Escrow Agent to be used for payment of the Company’s investor and public
relations expenses. On the First Closing Date the Company and the Initial
Purchaser shall deliver joint written instructions to the Escrow Agent to pay
the amounts referred to in clauses (x) and (y). It is also contemplated that if
additional closings are held, then on each Subsequent Closing Date the Initial
Purchaser and the Company shall deliver joint written instructions to the Escrow
Agent to release to the Company the aggregate amount of the subscriptions
deposited by the Additional Purchasers less (A) placement agent fees equal to
10% of the aggregate amount of the additional subscriptions for such additional
closing and (B) with respect to the Subsequent Closing immediately following the
First Closing, $250,000 to be retained by the Escrow Agent to be used for
payments of the Company’s investor and public relations expenses.


3.2 In the event this Agreement, the Escrowed Funds or the Escrow Agent becomes
the subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, the Company authorizes the Escrow Agent, at its option, to deposit
the Escrowed Funds with the clerk of the court in which the litigation is
pending, or a court of competent jurisdiction if no litigation is pending, and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility with regard thereto. The Company also authorizes the Escrow
Agent, if it receives conflicting claims to the Escrow Funds, is threatened with
litigation or if the Escrow Agent shall desire to do so for any other reason, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Escrowed Funds with the clerk of that court and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility
hereunder to the parties from which they were received.


3.3 In the event that the Escrow Agent does not receive any instructions by a
date that is 90 days from the date of this Agreement (the “Escrow Termination
Date”), all Escrowed Funds shall be returned to the parties from which they were
received, without interest thereon or deduction therefrom. If the Escrow Agent
does receive joint written instructions by the Escrow Termination Date, then the
Escrow Agent shall continue to hold all undisbursed Escrowed Funds until the
Escrow Agent receives joint written instructions from the Initial Purchaser and
the Company covering all remaining Escrowed Funds.
 
3

--------------------------------------------------------------------------------


 
4.  Exculpation and Indemnification of Escrow Agent


4.1  The Escrow Agent shall haven no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Escrow Agreement referenced below,
and except for written instructions given to the Escrow Agent by the Escrowing
Parties relating to the Escrowed funds, the Escrow Agent shall not be obligated
to recognize any agreement between or among any of the Escrowing Parties,
notwithstanding that references hereto may be made herein and whether or not it
has knowledge thereof.


4.2 The Escrow Agent shall not be liable to the Company or to anyone else for
any action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Escrow Agent),
statement, instrument, report, or other paper or document (not only as to its
due execution and the validity and effectiveness of its provisions, but also as
to the truth and acceptability of any information therein contained), which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any of the
terms thereof, unless evidenced by written notice delivered to the Escrow Agent
signed by the proper party or parties and, if the duties or rights of the Escrow
Agent are affected, unless it shall give its prior written consent thereto.


4.3 The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, the Initial Purchaser, the Additional Purchasers or to anyone else in
any respect on account of the identity, authority or rights, of the person
executing or delivering or purporting to execute or deliver any document or
property or this Escrow Agreement. The Escrow Agent shall have no responsibility
with respect to the use or application of the Escrowed Funds pursuant to the
provisions hereof.


4.4 The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
the Initial Purchaser, the Additional Purchasers or to anyone else for any
action taken or omitted to be taken or omitted, in good faith and in the
exercise of its own best judgment, in reliance upon such assumption.
 
4

--------------------------------------------------------------------------------


 
4.5 To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
such amount as the Escrow Agent estimates to be sufficient to provide for the
payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on such
investment income or payments in the manner provided in Section 4.6.


4.6 The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Escrow Agreement,
the services of the Escrow Agent hereunder, except for claims relating to gross
negligence by Escrow Agent or breach of this Escrow Agreement by the Escrow
Agent, or the monies or other property held by it hereunder. Promptly after the
receipt of the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made against a party to this Agreement, notify each of them
thereof in writing, but the failure by the Escrow Agent to give such notice
shall not relieve any such party from any liability which a party may have to
the Escrow Agent hereunder. Notwithstanding any obligation to make payments and
deliveries hereunder, the Escrow Agent may retain and hold for such time as it
deems necessary such amount of monies or property as it shall, from time to
time, in its sole discretion, seem sufficient to indemnify itself for any such
loss or expense and for any amounts due it under Section 7.


4.7 For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.


5.  Termination of Agreement and Resignation of Escrow Agent


5.1 This Escrow Agreement shall terminate upon disbursement of all of the
Escrowed Funds, provided that the rights of the Escrow Agent and the obligations
of the Company under Section 4 shall survive the termination hereof.
 
5

--------------------------------------------------------------------------------


 
5.2 The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company at least five (5) business days
written notice thereof (the “Notice Period”). As soon as practicable after its
resignation, the Escrow Agent shall, if it receives notice from the Company
within the Notice Period, turn over to a successor escrow agent appointed by the
Company all Escrowed Funds (less such amount as the Escrow Agent is entitled to
retain pursuant to Section 7) upon presentation of the document appointing the
new escrow agent and its acceptance thereof. If no new agent is so appointed
within the Notice Period, the Escrow Agent shall return the Escrowed Funds to
the parties from which they were received without interest or deduction.


6.  Form of Payments by Escrow Agent


6.1 Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms
of this Escrow Agreement shall be made by wire transfer unless directed to be
made by check by the Company and the Initial Purchaser.


6.2  All amounts referred to herein are expressed in United States Dollars and
all payments by the Escrow Agent shall be made in such dollars.


7. Compensation. Escrow Agent shall be entitled to the following compensation
from the Company:
 

7.1
Documentation Fee: The Company shall pay a documentation fee to the Escrow Agent
of $1,500, on the First Closing Date.




 
7.2
Closing Fee: The Company shall pay a fee of $500 to the Escrow Agent at each
Closing. For purposes of this Section 7.2, a Closing shall mean each time the
Escrow Agent receives joint instructions from the Company and the Initial
Purchaser to disburse Escrowed Funds in accordance with the terms of this
Agreement.




7.3
Interest. The Company hereby agrees that Escrow Agent shall retain 100%  of the
interest earned during the time the Escrowed Funds are held in  escrow
hereunder.



8. Notices. All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth in the recitals above and on Exhibit
A hereto.


9. Further Assurances From time to time on and after the date hereof, the
Company shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do and cause to be done such further acts as
the Escrow Agent shall reasonably request (it being understood that the Escrow
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Escrow Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
6

--------------------------------------------------------------------------------


 
10. Consent to Service of Process  The Company hereby irrevocably consents to
the jurisdiction of the courts of the State of Virginia and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Escrow Agreement or any action taken or omitted
hereunder, and waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to it at the address listed on Exhibit A hereto.


11. Miscellaneous


11.1 This Escrow Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing such instrument
to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms,
as used in this Escrow Agreement, refer to the Escrow Agreement in its entirety
and not only to the particular portion of this Escrow Agreement where the term
is used. The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity. All
words or terms used in this Escrow Agreement, regardless of the number or gender
in which they were used, shall be deemed to include any other number and any
other gender as the context may require. This Escrow Agreement shall not be
admissible in evidence to construe the provisions of any prior agreement.


11.2 This Escrow Agreement and the rights and obligations hereunder of the
Company may not be assigned. This Escrow Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow Agent.
This Escrow Agreement shall be binding upon and inure to the benefit of each
party’s respective successors, heirs and permitted assigns. No other person
shall acquire or have any rights under or by virtue of this Escrow Agreement.
This Escrow Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent,
the Company and the Initial Purchaser. This Escrow Agreement is intended to be
for the sole benefit of the parties hereto and the Additional Purchasers and
their respective successors, heirs and permitted assigns, and none of the
provisions of this Escrow Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third person.


11.3 This Escrow Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Virginia. The representations and
warranties contained in this Escrow Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Escrow Agreement are for purposes of reference only and shall not limit or
otherwise affect any of the terms thereof.


12.  Execution of Counterparts This Escrow Agreement may be executed in a number
of counterparts, by facsimile, each of which shall be deemed to be an original
as of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Escrow Agreement shall become
binding when one or more of the counterparts hereof, individually or taken
together, are signed by all the parties.
 
[Remainder of page intentionally left blank
Signature pages follow]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.



 
ESCROW AGENT:
       
ESCROW, LLC
               
By: 
                COMPANY:        
CHINA NEW ENERGY GROUP COMPANY
               
By: 
/s/ Jiaji Shang      
Name: Jiaji Shang
     
Title: Chief Executive Officer
       
INITIAL PURCHASER:
     
THE CHINA HAND FUND I, LLC
               
By: 
/s/ John D. Kuhns      
Name: John D. Kuhns
     
Title: Member-Manager

 
8

--------------------------------------------------------------------------------


 
EXHIBIT A


PARTIES TO AGREEMENT
 
China New Energy Group Company
17th Floor, HongJi Building, JinWei Road
HeBei District
Tianjin, People’s Republic of China
Attention: _________________________
Tel. No.: __________________________
Fax No.: ___________________________
Email:


____________________________________ 
(Signature)   
 
Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
Telephone: (800) 984-2155 
Attention: Johnnie L. Zarecor
Telephone: (540) 675-2155 Fax: (540) 675-3155
Email: escrow@tristatetitle.net


____________________________
 
China Hand Fund I, LLC
558 Lime Rock Road
Lakeville, CT  06039
Attn: Mary Fellows
Tel. No.: 860-435-7000
Fax No.: 860-435-6540
Email: mfellows@kuhnsbrothers.com


____________________________________ 
(Signature)
 
9

--------------------------------------------------------------------------------


 
EXHIBIT B


SUBCRIPTION INFORMATION


Name of Subscriber
         
Address of Subscriber
                                 
Amount of Securities
   
Subscribed
         
US Dollar Amount
   
Submitted
         
Taxpayer ID Number/
   
Social Security Number
   

 
10

--------------------------------------------------------------------------------


 
EXHIBIT C


DISBURSEMENT REQUEST


Pursuant to that certain Escrow Agreement by and among China New Energy Group
Company, The China Hand Fund I, LLC and Escrow, LLC., China New Energy Group
Company and The China Hand Fund I, LLC hereby request disbursement of funds in
the amount and manner described below from Cardinal Bank account number
_____________, styled Escrow, LLC Escrow Account.


Please disburse to:
         
Amount to disburse:
         
Form of distribution:
         
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
         
Bank:
               




 
Statement of event or condition which calls for this request for disbursement:
             

 
Disbursement approved by:
 
China New Energy Group Company



     
(Signature)
 
Date



The China Hand Fund I, LLC



     
(Signature)
 
Date

 
11

--------------------------------------------------------------------------------


 